Exhibit 10.1             

VALIDIAN SOFTWARE LICENSE AGREEMENT

This Agreement (this “Agreement”) effective November 16, 2016 (“Effective
Date”), is between VALIDIAN Corporation, a Nevada Corporation (“VALIDIAN”) and
Ganthet Mobile Corporation, a Georgia Corporation (“LICENSEE”).




1.

GENERAL TERMS

1.1

This Agreement is a master agreement ("Software License Agreement" or "SLA")
intended to govern the license by LICENSEE of pre-packaged VALIDIAN software
programs in object code form, including improvements, modifications and other
derivative works by VALIDIAN (“Software”), including related user manuals and
documentation (“Related Documentation”), the provision of support for the
Software (“Support”) and the provision of other services provided by VALIDIAN
(“Services”).

1.2

Software, Services and Support will be provided to LICENSEE, pursuant to a
supplemental Software Support and Maintenance Agreement(s) in Schedule C
initialed by both parties (“SSMA”).  Each SSMA incorporates and is to be read
together with this Agreement.  Any conflict between this Agreement and an SSMA
will be resolved in favour of the SSMA and any conflict between SSMAs covering
the same subject matter will be resolved in favour of the most recent SSMA.

1.3

Schedules to the Agreement  are to be read together with this Agreement.  Any
conflict between this Agreement and any Schedule will be resolved in favour of
the Schedule and any conflict between Schedules covering the same subject matter
will be resolved in favour of the most recent Schedule.

2.

SOFTWARE LICENSE

2.1

VALIDIAN grants to LICENSEE a perpetual, non-exclusive, worldwide,
non-transferable and non-assignable (except as provided herein) license to use
the Software.  Each copy of the Software and any upgrade or new release of the
Software provided to the LICENSEE is subject to the provisions of this
Agreement.  VALIDIAN will deliver to LICENSEE a set of master media for the
current version of each item of Software from which LICENSEE may copy the
Software.

2.2

LICENSEE’s use of Software is limited to the solutions or applications (mobile,
Cloud, web, local and/or network solutions or applications), the hardware
(mobile devices, the Cloud, computers, CPU’s or servers), the number of copies,
ValidianProtect Runtimes or users, and by such other restrictions, as set out in
this Agreement, except that additional copies may be made for archival or
back-up purposes.  LICENSEE is responsible for installing the Software and
copying and installing any upgrades or new releases of the Software.  LICENSEE
may purchase additional copies of Related Documentation at prevailing VALIDIAN
prices.

2.3

LICENSEE will use the Software only for its own,  and for lawful, purposes, and
will not sublicense, distribute or otherwise make the Software available to any
unrelated third party (including, without limit, any distributor, partner,
channel partner, contractor, franchisee, agent or dealer) without first
obtaining the written agreement of (a) VALIDIAN, and of (b) the third party, to
comply with this Agreement including end users of any LICENSEE product,





                                                                                                                                      ____
  ____




--------------------------------------------------------------------------------

solution or software containing  the Software signing an end user license
agreement to that  effect or any distributors, partners channel partners or
licensees of any LICENSEE product, solution or software containing  the Software
signing an agreement to that  effect.

2.4

LICENSEE may distribute or make the Software available to any Affiliates.
 Software may be either licensed by LICENSEE on behalf of Affiliates named in
this Agreement (for which the LICENSEE will be jointly and severally liable) or
at the discretion of the LICENSEE an Affiliate may execute a separate SLA.

3.

SUPPORT & SERVICES

3.1

VALIDIAN will provide Support for the Term and in accordance with Schedule C to
this Agreement and the prevailing VALIDIAN Support Guide.  LICENSEE shall cancel
Support renewal not less than 30 days before the end of any Support period.
 Requests for Support will be directed through the LICENSEE’s representatives to
the VALIDIAN Support Centers identified by VALIDIAN to the LICENSEE.

3.2

VALIDIAN will perform Services (consulting, training, education or other
Services) as described in this Agreement.  VALIDIAN does not guarantee any
estimates but will notify LICENCEE as soon as practicable if an estimate will be
exceeded.  LICENSEE may cancel any Service on notice to VALIDIAN and will pay
for Services performed before termination and may be liable to pay for canceled
training or education.

3.3

VALIDIAN retains all right, title and interest in any Software, Related
Documentation or other works provided or developed under this Agreement and as a
result of performing Services (“Works”).  VALIDIAN grants LICENSEE a
non-exclusive, non-transferable and non-assignable (except to Affiliates)
license to use and modify the Works solely for LICENSEE’s internal purposes and
not for distribution.  Either party may (a) independently develop works
competitive with or similar to the Works, and (b) make use of the know-how
acquired, principles learned or experience gained during the performance of the
Services.

3.4

For a period ending six (6) months after the completion of any Services neither
party will directly or indirectly, solicit, or induce away from the other any
employee or sub-contractor of the other who has provided those Services without
the prior written agreement of the other party.

4.

FEES & CHARGES

4.1

LICENSEE will pay VALIDIAN the fees, charges or other amounts specified in this
Agreement initially on signing this Agreement and receipt by the LICENSEE of an
invoice from VALIDIAN and thereafter within thirty (30) days of date of receipt
of any additional invoices and immediately upon Acceptance.  VALIDIAN may issue
additional invoices to the LICENSEE: (a) upon the shipment of Software or
Related Documentation, (b) in advance of or upon the provision of Support or
training/education Services, or (c) following the earlier of the completion of
other Services or at the end of any month during which those Services are
performed.  LICENSEE shall pay a service charge on overdue accounts equal to
1.5% per month.

4.2

All sales, value-added and other taxes relating to Software, Related
Documentation, Support or Services, where applicable and excluding taxes on the
income of VALIDIAN, will be paid by LICENSEE.





                                                                  -2-
                                                







--------------------------------------------------------------------------------



4.3

VALIDIAN agrees to provide to LICENSEE all Software modifications necessary to
support upgrades or changes to the Software within a mutually agreed upon time
frame.  VALIDIAN warrants that all updates, upgrades, and revisions to the
Software furnished hereunder will be implemented in such a manner as to maintain
backward compatibility with the previous version or release of the Software
furnished hereunder, under the Agreement, or under any other agreement issued
pursuant to this Agreement, so that such previous versions or releases shall
continue to be operable with the Software as updated, upgraded, or revised, in
materially the same manner and with materially equivalent performance.

5.

CONFIDENTIAL INFORMATION

5.1

In the course of their dealings, the parties may disclose to one another
confidential information relating to their business (“Confidential
Information”).  Neither party will disclose Confidential Information to any
third party, other than to its employees or contractors, without the express
written consent of the other party, nor will a party make use of any
Confidential Information other than in the performance of rights or obligations
under this Agreement. Each party will use at least the same degree of care to
avoid disclosure of Confidential Information as it uses with respect to its own
Confidential Information.  This Section shall not limit any prior
confidentiality agreement between the parties.

5.2

Confidential Information does not include information: (a) generally available
to or known to the public, (b) previously known to the recipient, (c)
independently developed by the recipient outside the scope of this Agreement,
(d) lawfully disclosed by a third party, or (e) disclosed during testimony
before any judicial or quasi-judicial court or tribunal, except those held
in-camera.

6.

WARRANTY

6.1

VALIDIAN warrants that: (a) it has the right to grant the license to use the
Software; and (b) following the initial delivery of the Software, or of any new
release of the Software, to LICENSEE the Software will perform in conformity
with its Related Documentation, excluding malfunction caused by or present or
inherent: in the data, database, operating system or native file system that the
Software accesses; or in the host or related hardware, (c) the media on which
the Software is provided to LICENSEE will be free from Critical Errors and
defects in materials and workmanship under normal use, (d) the Software and the
medium on which it was originally provided to LICENSEE is free from any virus,
and (e) Support and Services will be provided with reasonable skill and care
conforming to generally accepted software industry standards.  Subject to
applicable law and except as provided in this Agreement, all other warranties or
conditions, express, implied or otherwise, are excluded.

6.2

If the above warranties are breached VALIDIAN will, at its option and at no cost
to LICENSEE (a) provide remedial services necessary to enable the Software,
Support or Services to conform to the warranty or (b) replace any defective
Software or media.  LICENSEE will notify VALIDIAN in writing promptly of any
breach of warranty in reasonable detail and provide VALIDIAN with a reasonable
opportunity to remedy any breach, and reasonable assistance in remedying any
defects.  The remedies set out in this subsection are the LICENSEE’s sole
remedies for breach of the above warranties.











                                                                  -3-
                                                







--------------------------------------------------------------------------------



7.

LIMITATION OF LIABILITY

7.1

VALIDIAN will not be liable to the LICENSEE for loss of profits, or special,
indirect, incidental, consequential or exemplary damages, including costs or
legal expenses, in connection with the supply, use of performance of the
Software or the performance of its other obligations pursuant to Agreement, even
if it is aware of the possibility of the occurrence of such damages.  In certain
jurisdictions the foregoing limitations may not be effective, in which case the
applicable law will prevail.

7.2

In any event, the total liability of VALIDIAN (including the licensors of
products forming part of the Software) to LICENSEE for any claim under this
Agreement whether it arises by statute, contract or otherwise, will not exceed
the amounts paid to VALIDIAN by LICENSEE under this Agreement for the Software,
Support or Services which form the subject of the claim.  The foregoing limit
does not apply to the indemnity given in Section 9 or to death or personal
injury arising from negligence of VALIDIAN or in respect of accidental loss of,
or damage to LICENSEE’s tangible property, to the extent caused by VALIDIAN, its
employees or subcontractors.  In the latter event of damage to tangible
property, the limit of liability is $1,000,000 (U.S.).

8.

PROPRIETARY RIGHTS

LICENSEE acknowledges that the Software contains confidential and proprietary
information and trade secrets belonging to VALIDIAN and its licensors, and that
title in and rights to the Software remains exclusively with VALIDIAN.
 LICENSEE’s rights to the Software are strictly limited to those granted in this
Agreement.  LICENSEE will not decompile, disassemble or otherwise reverse
engineer the Software, except as permitted by applicable law, in which case,
LICENSEE will notify VALIDIAN of its intention to do so and give VALIDIAN the
right of first refusal to perform those activities.

9.

INTELLECTUAL PROPERTY INDEMNIFICATION

VALIDIAN will indemnify, defend and hold LICENSEE harmless against any claims,
legal actions, losses and other expenses arising out of or in connection with
any claims that the Software infringes or violates any intellectual property
right of any third party (“Claim”), on the condition that LICENSEE notifies
VALIDIAN promptly in writing of the Claim and gives VALIDIAN sole control of the
defense and negotiations for its settlement or compromise; provided, however,
(i) VALIDIAN shall obtain the prior written consent of LICENSEE (which shall not
be unreasonably withheld, conditioned or delayed) before entering into any
settlement or compromise of such Claim, if the settlement or compromise does not
release LICENSEE and its Affiliates from all liabilities and obligations with
respect to such Claim or the settlement imposes injunctive or other equitable
relief against LICENSEE or any of its Affiliates and (ii) LICENSEE shall be
entitled to participate in the defense of any Claim and to employ separate
counsel of its choice for such purpose.  The fees and expenses of such separate
counsel shall be paid by LICENSEE.  If LICENSEE is, or may become, prohibited
from continued use of any Software by reason of an actual or anticipated Claim,
VALIDIAN will use its reasonable efforts to (a) obtain for LICENSEE the right to
use the Software, or (b) replace or modify such Software so that it is no longer
subject to a Claim, but performs the same functions in an equivalent manner.  If
it cannot do so, VALIDIAN will refund to LICENSEE the unused portion of the
license fees paid in respect of the Software (determined by depreciating the
license fees paid on a straight-line basis over the remainder of any renewal
period) and any corresponding unused fees paid in respect of Support.  VALIDIAN
will have no liability for any Claim based on (i) use of





                                                                  -4-
                                                







--------------------------------------------------------------------------------

other than a prevailing release of the Software (if the Claim could have been
avoided by that release and the LICENSEE has been so notified), or (ii) any use
or modification of Software not approved by VALIDIAN.  THIS SECTION STATES THE
ENTIRE RESPONSIBILITY OF VALIDIAN CONCERNING CLAIMS.

10.

TERM & TERMINATION

10.1

The term of this Agreement shall commence on the Effective Date and shall be
perpetual unless terminated (i) upon the breach of this Agreement by either
party (the “Initial Term”) or (ii) by LICENSEE upon at least 30 days written
notice to VALIDIAN.

10.2

The term and rights of termination of this Agreement and of the SSMA for breach
shall be subject to and pursuant to Section 7 of the SSMA in Schedule C to this
Agreement made a part hereof and incorporated by reference herein.  A party
(“Terminating Party”) may, on giving written notice to the other party,
terminate any this Agreement or an SSMA on written notice to the other if the
other party fails to remedy a breach of any material obligation under this
Agreement within thirty (30) days after receiving notice thereof from the
Terminating Party.  If this Agreement or an SSMA is terminated, the parties will
continue to be liable for any obligations arising, liabilities accrued or
amounts payable under this Agreement or that SSMA prior to termination.  In
addition to any other remedies, VALIDIAN may seek injunctive relief in respect
of any breach of this Agreement by the LICENSEE (or any Affiliate).  Sections 1,
2, 5, 7, 8, 9 and 12.5 will survive the termination of this Agreement.

11.

AUDIT RIGHTS

LICENSEE will keep accurate records (the “LICENSEE’s Records”) of the number of
copies of Software made and distributed, the number of the Software Runtimes and
end users and their location.  LICENSEE will provide to VALIDIAN copies of the
up to date LICENSEE’s Records as well as copies of the Software Realm Manager
Logs at the end of each quarter.  VALIDIAN may enter LICENSEE’s premises without
disruption during business hours on five (5) business days’ notice for the
purpose of examining, or having examined (at its own expense), LICENSEE’s
relevant books, records and computers as well as the Software deployed and the
Software Realm Manager Logs to verify LICENSEE’s fulfillment of its obligations
under this Agreement; provided, however, such audit rights shall not extend to
computers or data that is under a contractual or statutory restriction that
would prohibit such access.




12.

GENERAL




12.1

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of: (a) the date of transmission, if such notice or
communication is delivered via email prior to 5:30 p.m. (Eastern Time) on a
business day, defined as Monday to Friday excluding U.S. and Canadian National
Holidays (“Business Day”) (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via email attachment
on a day that is not a Business Day or later than 5:30 p.m. (Eastern Time) on
any Business Day, or (d) upon actual receipt by the party to whom such notice is
required to be given if delivered by courier. The address for such notices and
communications shall be as set forth below:




Validian Corporation,  email: info@validian.com








                                                                  -5-
                                                







--------------------------------------------------------------------------------

Ganthet Mobile Corporation; email:  info@ganthetmobile.com




12.2

No delay or failure in exercising any right under this Agreement, or any partial
or single exercise of any right, will constitute a waiver of that right or any
other rights under this Agreement.  No consent to a breach of any express or
implied term of this Agreement constitutes a consent to any subsequent breach
hereunder.

12.3

If any provision of this Agreement is, or becomes, unenforceable, it will be
severed from this Agreement, and the remainder will remain in full force and
effect.

12.4

Either party may assign or otherwise transfer its rights and obligations in
respect to all or part of the Software, Support or Services provided or to be
provided under this Agreement to a third party (“Permitted Assignment”) on the
condition that (a) the third party delivers to the non-assigning party a duly
executed document agreeing to be bound by this Agreement and (b) the Permitted
Assignment is part of a bona fide internal corporate reorganization or an arm’s
length commercial transaction.  Despite the foregoing, if all or part of the
LICENSEE’s business is acquired by a third party (by way of asset or share
purchase, merger or amalgamation) or if it becomes an Affiliate of a third
party, the scope and effect of this Agreement will be limited to the total
number of copies or users of Software authorized pursuant to this Agreement,
immediately prior to either of the foregoing events.

12.5

This Agreement, and any matters relating to it, will be governed, construed and
interpreted in accordance with the laws of New York, excluding its law relating
to conflicts of laws and the United Nations Convention on Contracts for the
International Sale of Goods (and any legislation implementing such Convention).

12.6

The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
United States District Court for the Southern District of New York, so long as
such court shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in ‎Section 12.1 shall be deemed
effective service of process on such party.

Notwithstanding anything to the contrary, except for injunctive relief, any
dispute, claim or controversy arising out of or relating to this Agreement or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Agreement to
arbitrate, shall be determined by arbitration in New York, New York before one
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures or pursuant to JAMS’ Streamlined
Arbitration Rules and Procedures. Judgment on the Award may be entered in any
court having jurisdiction. This clause





                                                                  -6-
                                                







--------------------------------------------------------------------------------

shall not preclude Parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction, including injunctive
relief.

12.7

LICENSEE will ensure that, to the extent permitted by this Agreement, the
Software (and any direct products thereof) is exported or re-exported in
compliance with applicable statutes or regulations (including U.S. export laws)
relating to the country of destination, or to the users or uses of the Software.

12.8

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

12.9

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and permitted assigns.

12.10

This Agreement sets out the entire understanding and agreement between LICENSEE
and VALIDIAN with respect to its subject matter, and it supersedes all prior
negotiations, commitments and understandings, verbal or written, any order terms
issued by LICENSEE and any terms (in any form or medium) provided with or in the
Software.  Neither party has relied on any representation, arrangement,
understanding or agreement (written or oral, in any medium) not set out in this
Agreement or any amendment thereto.  This Agreement may only be amended or
otherwise modified by written agreement signed by the authorized signatories of
both parties.




IN WITNESS the parties have executed this Agreement with effect on the Effective
Date first appearing above.

VALIDIAN Corporation

Ganthet Mobile Corporation




_____________________________

_________________________________

 








                                                                  -7-
                                                







--------------------------------------------------------------------------------

Schedule A to the Software License Agreement By and Between Validian Corporation
and Ganthet Mobile Corporation dated November 16, 2016

DEFINITIONS

Section 1.01.

Definitions.  As used herein, the following terms have the following meanings:

“Acceptance” for the Software shall occur only when:  (a) VALIDIAN has provided
to LICENSEE all Software and Support Documentation required to be provided to
LICENSEE; and (b)(i) LICENSEE notifies VALIDIAN in writing that all testing for
the Software has been completed successfully by LICENSEE.  Nothing else,
including LICNESEE’S use of the Software, or any portion thereof, in a live,
operational environment, shall constitute Acceptance (under contract law or the
Uniform Commercial Code of New York of any portion of the applicable system.

“Affiliate” shall mean, as to a party, any other person that directly or
indirectly controls or is controlled by such party.  The term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) as applied to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities or
other ownership interest.  For the purposes of this definition, “Person” means
any individual, partnership, corporation, limited liability company,
unincorporated organization or association, any trust, or any other business
entity.

“Critical Error(s)” shall mean a failure of the Software that severely impacts
LICENSEE’S ability to provide service or has a significant financial impact on
Customer for which an alternative temporary solution or work around acceptable
to LICENSEE may not be accomplished.

Section 1.02.

Other Definitional and Interpretative Provisions.  The words “hereof”, “herein”
and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Sections and
Schedules are to Sections and Schedules of this Agreement unless otherwise
specified.  All Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule but not otherwise defined
therein, shall have the meaning as defined in this Agreement.  Any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form.  References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof; provided that with respect to any agreement or
contract listed on any schedules hereto, all such amendments, modifications or
supplements must also be listed in the appropriate schedule.  References to any
Person include the successors and permitted assigns of that Person.  References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.





                                                                  -8-
                                                







--------------------------------------------------------------------------------

Schedule B to the Software License Agreement ("Agreement") By and Between
Validian Corporation and Ganthet Mobile Corporation dated November 16, 2016

B.1 Description of Software Licensed.  The ValidianProtect 3.1.2 Software and
the Secure Capabilities Module, which are comprised of the following:

a.

An unlimited number of ValidianProtect Servers, each comprised of:

•

the Realm Entry Point

•

the Realm Manager

•

the Rendezvous Server

b.

An unlimited number of ValidianProtect Runtimes

c.

The Validian Ready Built Secure Capabilities Module (aka Social Module)

d.

Tutorial applications   

e.

Software Development Kits (SDK)

•

C++ Developer SDK

•

.Net Developer SDK

•

Android Java Developer SDK

•

Windows Java Developer SDK

•

SDK's for Apple iOS

•

SDK's for Linux and Unix

•

Secure Capabilities Module SDK

f.

Related Documentation:

•

ValidianProtect Complete Data Sheet for 26 Algorithms

•

ValidianProtect Technical Overview

•

ValidianProtect Administrator Guide

•

ValidianProtect Developer Guide

•

ValidianProtect dotNet Developer Guide

•

ValidianProtect Android Java Developer Guide

•

ValidianProtect Windows Java Developer Guide




B.2 The Software is licensed for integration into and use by one (1) LICENSEE
solution or application (the "Ganthet Mobile Global App") for an unlimited
number of internal and third party licenses, installations and deployments of
the Ganthet Mobile Global App, including an unlimited number of ValidianProtect
Runtimes, end points and end users subject to terms of the Agreement and
Schedules of the Agreement.





                                                                  -9-
                                                







--------------------------------------------------------------------------------

Schedule C to the Software License Agreement ("Agreement") By and Between
Validian Corporation and Ganthet Mobile Corporation dated November 16, 2016

The Software Support and Maintenance Agreement

Introduction

THIS SOFTWARE SUPPORT and MAINTENANCE AGREEMENT (“SSMA”) is entered into between
VALIDIAN Corporation, referred to herein as “VALIDIAN”, and GANTHET MOBILE
CORPORATION, the holder of this license, referred to herein as “LICENSEE”.

The terms of this SMA are as follows:

Section 1.  Software Maintenance Services

1.1

VALIDIAN agrees to provide to LICENSEE corrected or modified versions of the
Software distributed as either patches to existing releases, or as maintenance
releases or new versions of the Software that VALIDIAN makes generally available
to end-users and any master keys or root keys necessary to operate and use the
Software.

1.2

Such modifications, when delivered and installed, shall become part of the
Software and shall otherwise be subject to all of the terms of the License
Agreement to which this SSMA is incorporated by reference.

1.3

New versions are major releases of the software in which platform upgrades,
substantial additional functionality or improved performance are provided.
 Under this maintenance agreement, LICENSEE has the right to receive any new
Realm Credentials and to upgrade their license to the new version of the
software to replace existing versions as long as LICENSEE is current in payment
of any fees under the License Agreement and SSMA have not been terminated.

Section 2.  Error Correction Services

2.1

VALIDIAN shall use reasonable commercial efforts to correct or provide a usable
work-around solution for any Critical Error or reproducible material error in
the Software, within a reasonable period of time.  VALIDIAN agrees, if feasible,
to commence correction within twenty-four (24) hours after such error or
malfunction is detected.  If VALIDIAN, in its discretion, requests written
verification of an error or malfunction discovered by LICENSEE, LICENSEE shall
promptly provide such verification, by email, fax, or overnight mail, setting
forth in reasonable detail the respects in which the Software fails to perform.
 An error or malfunction shall be “material” if it represents a non-conformity
with VALIDIAN's current published specifications for the Software that
interferes with the usability of the Software.  VALIDIAN is not obligated to fix
errors that are not material.  Upon request, LICENSEE shall provide VALIDIAN
remote access to LICENSEE’s computer system for the purpose of remote
diagnostics.

2.2

LICENSEE shall pay VALIDIAN at VALIDIAN's then current time and material rates
for work of VALIDIAN spent investigating an error or malfunction that VALIDIAN
reasonably determines to have been caused by a modification to the Software not
made nor authorized by VALIDIAN.





                                                                  -10-
                                                







--------------------------------------------------------------------------------

Section 3.  Telephone Support

3.1

VALIDIAN shall make reasonable email and/or telephone support available to
LICENSEE's designated individual(s) who have been trained in the use of VALIDIAN
software products. Email and telephone support is available between 9 a.m. and 5
p.m. Eastern Time (ET), Monday to Friday excluding U.S. and Canadian National
Holidays, and consists of problem validation and logging, and preliminary
diagnosis of the reported problem.  The intent is to identify a remedy or an
avoidance procedure directly by email or over the telephone.  

Section 4. Request for Modification of the Software Products

4.1

LICENSEE may at any time request that VALIDIAN make additional modifications to
the Software Products to add functions or improve performance.  VALIDIAN shall
respond to a request for such work with the terms on which it may be willing to
undertake such work, but the decision to do so is in the sole discretion of
VALIDIAN.

Section 5.  Delivery

5.1

In order to satisfy any delivery obligation, VALIDIAN may, at its option, send,
have delivered to, or email to LICENSEE corrected Program(s), patches,
modifications, error corrections, fixes, or releases to the Software provided
pursuant to this Agreement, together with installation instructions.

Section 6. Intellectual Property

6.1

All modifications to the Software, including all intellectual property rights
associated therewith, made or provided by VALIDIAN pursuant to this Agreement,
whether alone or with any contribution from LICENSEE or its personnel, shall be
owned exclusively by VALIDIAN and its licensors.

Section 7.  Term

7.1

This Agreement and the SSMA shall commence on the Effective Date, as set forth
on page 1 of the License Agreement unless sooner terminated in accordance with
this Section or the License Agreement.

7.2

VALIDIAN may terminate this Agreement and SSMA by giving written notice of
termination to LICENSEE upon the occurrence of any of the following events:

7.2.1.

LICENSEE defaults in the performance of any material requirement or obligation
created by this Agreement or the License Agreement and such default is not cured
within the applicable cure period;

7.2.2.

LICENSEE fails to make any payment to VALIDIAN within thirty (30) days of its
due date under this Agreement;

7.2.3.

LICENSEE ceases business operations, is the subject of any state or federal
bankruptcy, insolvency, or similar proceeding, becomes insolvent, or makes an
assignment for the benefit of creditors, or a receiver is appointed for a
substantial part of LICENSEE's assets, or becomes unable to pay its debts when
due;





                                                                  -11-
                                                







--------------------------------------------------------------------------------



7.3

No termination of this Agreement and SSMA shall release LICENSEE from any
obligation to pay VALIDIAN any amount that has accrued or become payable at or
prior to the date of termination.

Section 8.   Miscellaneous

8.1

The date on which VALIDIAN's obligations are required to be fulfilled will be
extended for a period equal to the time lost by reason of any delay arising
directly or indirectly from acts of God, unforeseeable circumstances, or any
other cause beyond VALIDIAN's reasonable control.

8.2

A failure by either party to enforce any right under this Agreement shall not at
any time constitute a waiver of such right or any other right, and shall not
modify the rights or obligations of either party under this Agreement.

8.3

This Agreement shall obligate and benefit the parties, their personal
representatives, heirs, successors, and assigns.  VALIDIAN may assign all or any
part of this Agreement and SSMA.

8.4

The invalidity or unenforceability of any provision of this Agreement and SSMA
shall not affect the validity or enforceability of any other provision, the
remaining provisions being deemed to continue in full force and effect.





                                                                  -12-
                                                





